Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 12/10/21 overcome the rejections set forth in the office action mailed 9/10/21. New grounds of rejection necessitated by the amendments are set forth below. Newly added claims 6-22 are also rejected below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The wording of the claim is unclear. If applicant intends the claim to require that the recited groups are substituted, the examiner recommends that “a substituted” be inserted before each recited group, and “is substituted” be deleted from the end of the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 depends from claim 1, but only includes the composition recited in claim 1, while claim 1 has been amended to recite a method. Claim 7 therefore does not include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The examiner recommends that the claim be amended to recite a constant velocity joint prepared by the method of claim 1, or similar language.


Claim Rejections - 35 USC § 103
Claims 1, 4-9, 11-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (U.S. PG Pub. No. 2011/0136578) in view of Suetsugu (WO 2015/182242 A1).
In paragraph 1 Kawamura discloses a grease composition encased in a rolling bearing and a universal joint. In paragraph 31 Kawamura discloses that 
In paragraphs 26-27 Kawamura discloses that the composition comprises molybdenum dithiocarbamate, meeting the limitations of component (C) of claims 4 and 6, and a zinc dithiophosphate, meeting the limitations of component (D) of claims 5-6. The octyl and cyclohexyl groups in the urea thickener of Kawamura meet the limitations of claims 8, 13, and 15, and when a urea has one octyl group 
In Tables 2-4 Kawamura discloses numerous greases comprising base oil and urea thickener in total amounts within the ranges recited in claims 19-20. In paragraphs 59 and 64 Kawamura discloses that the molybdenum dithiocarbamate and zinc dithiophosphate are each present in amounts of 0.5 to 5 parts by weight per 100 parts by weight of the base grease, leading to a ratio of molybdenum dithiocarbamate to zinc dithiophosphate of 0.1 to 10, and a ratio of Mo atoms to Zn atoms at least overlapping the ranges recited in claims 21-22.
The above-discussed concentration ranges for the molybdenum dithiocarbamate and zinc dithiophosphate also overlap the ranges recited in claims 17-18. In paragraph 54 Kawamura discloses that the thickener is present in an amount of 3 to 40 parts by weight of the base grease, leading to a concentration in terms of the overall grease overlapping the ranges recited in claims 17-18. Kawamura does not disclose the limitations of claim 1 regarding the particle diameter distribution curve.
An English-language equivalent of Suetsugu, U.S. PG Pub. No. 2017/0253826 has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
It would have been obvious to one of ordinary skill in the art to prepare the grease of Kawamura by the method of Suetsugu, because Suetsugu teaches that the method imparts advantageous properties to the grease.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura and Suetsugu as applied to claims 1, 4-9, 11-13, and 15-22 above, and further in view of Fujita (U.S. PG Pub. No. 2006/0073989).
The discussion of Kawamura and Suetsugu in paragraph 7 above is incorporated here by reference. Kawamura and Suetsugu disclose a method meeting the limitations of claim 1, but do not specifically disclose urea thickeners containing the alkenyl R groups of claim 10, or the substituted alicyclic groups of claim 14.
Fujita, in paragraph 7, discloses a grease comprising a base oil and a diurea grease, as in the greases of Kawamura and Suetsugu. In paragraphs 29-30 Fujita discloses that the diurea can comprise aliphatic and alicyclic hydrocarbon groups, and in paragraph 33 Kawamura discloses that suitable monoamine reactants for preparing the thickener groups include oleylamine, which leads to diureas containing an oleyl or octadecenyl group as recited in claim 10, and various alkyl-substituted cyclohexylamines, leading to diureas containing substituted cyclohexyl groups, as recited in claim 14. The use of the oleylamine or substituted cyclohexylamine reactants of Fujita in preparing the urea thickeners of Kawamura and Suetsugu therefore meets the limitations of claims 10 and 14, and would have been obvious to one of ordinary skill in the art since Fujita teaches that the oleylamine and substituted cyclohexylamine reactants have equivalent use to the monoamine reactants taught by Kawamura and Suetsugu in preparing diurea thickeners.

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. Applicant argues that Suetsugu does not teach applying the grease to a constant velocity joint, and does not teach greases having the claimed worked penetration values. However, the newly applied Kawamura reference teaches these limitations of the amended claims. Suetsugu is now only cited for its teachings regarding the desirability of preparing a urea grease by shearing under a higher and more uniform rate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771